Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are currently pending in this application. Claims 3-8, 13-14 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-2 and 9-12 are considered in this Office action. 

Election/Restrictions
Applicant's election without traverse of Group I and species A in the reply filed on September 14, 2021 is acknowledged. Claims 3-8 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and species B-F, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words. The abstract should be within the range of 50 to 150 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:


Claim(s) 1-2, 9-11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 11, and 12 recite “A ware-washer comprising: a ware-washer…; an over-shelf”. The meaning of this recitation, is not clear, i.e. “a ware-washer comprising a ware-washer”, and thus, it is not clear, whether an over-shelf is a required part of a ware-washer or component in a ware-washer assembly. For the purpose of this examination, it is interpreted as “a ware-washer comprising a cabinet assembly; an over-shelf”. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 11 recites “a pair of rotation brackets, including structure forming a rotation hole in each bracket”, “each side support including structure forming a rotation hole”. The meaning of “structure forming a rotation hole” is not clear. For the purpose of this examination it is interpreted as “a pair of rotation brackets, each of the rotation bracket having a bracket rotation hole”, “each side support having a side support rotation hole”. Correction and/or clarification is required. 
Claim 11 recites the limitations “one of the brackets” (line 5), “the bracket rotation holes” (line 6), and “the aligned rotation holes” (line 11). There is insufficient antecedent basis for these limitations in the claim. Further it is not clear whether only one rotation bracket of the pair of rotation brackets is required to be attached to each of the side supports, or each rotation bracket is attached to a corresponding side surface. For the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollett et al. (US 2018/0216281 A1), hereinafter Pollett.
Regarding claim 1, Pollett discloses a ware-washer (washing machine 100, Fig. 8) comprising a cabinet assembly (cabinet 102); an over-shelf (pre-treat board 300) including opposing side supports (hinge arms 320 are at opposing corners of the over-shelf and support rear side) extending from the over-shelf (e.g. Fig. 8); a translation mechanism (connector 322, rod 324) operably coupled to the side supports and the cabinet assembly (e.g. Fig. 7, para 51), and that the translation mechanism allows the over-shelf to be moved from a storage position (closed position when board is out of the way) to the maintenance position (open position for maintenance of laundry wares, para 42). Examiner notes that the wares to be washed by the claimed ware-washer are 
Regarding claim 2, Pollett discloses that the translation mechanism (e.g. Fig. 7) includes a rotation assembly (connector 322, rod 324) operably coupled to the cabinet assembly (rod 324 is disposed in the top panel 140, para 51) and to the side supports (via connectors 322 arranged on the hinge arms 320), allowing the over-shelf (300) to be rotated from the storage position to the maintenance position (e.g. para 51).
Regarding claim 9, Pollett discloses one or more raised sides along a periphery of the over-shelf (Fig. 5).
Regarding claim 12, Pollett discloses a ware-washer (100) comprising a cabinet assembly (102) having a top surface (140) and opposing side surfaces (Fig. 8); an over-shelf (300) including opposing side supports (320) extending from the over-shelf (Fig. 7); rotation assemblies (connector 322, rod 324) attached to the cabinet assembly and the side supports (Fig. 7), such that the rotation assemblies cooperate with the side supports to rotate the over-shelf (300) from a storage position (closed position when board is out of the way) to the maintenance position (open position for maintenance of laundry wares, e.g. paras 42, 51).
Claim(s) 1-2, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US 2008/0210276 A1), hereinafter Porter.
Regarding claim 1, Porter discloses a ware-washer (apparatus for washing parts 1, Fig. 1, para 18) comprising a cabinet assembly (2); an over-shelf (basin 104) 
Regarding claim 2, the translation mechanism (31) disclosed by Porter includes an assembly (pistons 31) operably coupled to the cabinet assembly and to the side supports (Fig. 1), allowing the over-shelf (104) to be rotated from the storage position to the maintenance position (figs. 2 and 3). The disclosed assembly (31) allows the rotation of the over-shelf, and thus, is interpreted as the claimed rotation assembly, in the broadest reasonable interpretation.
Regarding claim 9, Porter discloses one or more raised sides along a periphery of the over-shelf (104, Fig. 3, para 21).
Regarding claim 10, Porter discloses a drain assembly (46) operably attached to the over-shelf (104, Fig. 3, para 22).
Regarding claim 12, Porter discloses a ware-washer (1, Fig. 1) comprising a cabinet assembly (2) having a top surface (upper surface of edges of side walls adjacent the bottom surface of the basin) and opposing side surfaces (side walls of the cabinet, e.g. Fig. 3); an over-shelf (basin 104) including opposing side supports (fixing means for 31) extending from the over-shelf (e.g. Fig. 1); assemblies (31) attached to the cabinet assembly and the side supports (Fig. 3), and cooperating with the side supports to rotate the over-shelf (104) from a storage position (Fig. 2) to a maintenance position (e.g. for maintenance of the chambers 101 and 102, Fig. 3). The disclosed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollett et al. (US 2018/0216281 A1), hereinafter Pollett.
The reliance of Pollett is set forth supra.
Regarding claim 10, Pollett discloses a drain assembly (308 having holes 310, Figs. 5, 6, para 48) that appears to be integrally made with the over-shelf body (302, e.g. Fig. 6). Pollett does not disclose that the drain assembly is operably attached to the over-shelf. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the drain assembly separately from the over-shelf, such .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollett et al. (US 2018/0216281 A1), hereinafter Pollett in view of Hombroek et al. (US 2018/0142392 A1), hereinafter Hombroek.
Regarding claim 11, Pollett discloses a ware-washer (washing machine 100, Fig. 8) comprising a cabinet assembly (102) having a top surface (top panel 140) and opposing side surfaces (Fig. 8); a; an over-shelf (300) including a pair of opposing side supports (322) extending from the over-shelf (300), each side support including a side support rotation hole (female snap 322, para 51, Fig. 7) adjacent a side support lower end (Fig. 7); and a spindle (rod 324), and that such that the over-shelf (300) is rotatable from a storage position (closed position when board is out of the way) to the maintenance position (open position for maintenance of laundry wares, para 42). Pollett does not disclose a pair of rotation brackets positioned above the top surface of the cabinet assembly and having bracket rotation holes, and a pair of spindles held within the aligned bracket rotation holes and side support rotation holes.
Hombroek teaches a ware-washer (washing machine 10, Fig. 1, para 19) comprising a cabinet assembly (14), an over-shelf (tool 20, Fig. 1) including opposing side supports (rails 21, arms 52), and a translation mechanism (rails 21 and corresponding structures in recess 17a, also arms 52 and 50 with hinge 70) that allows the over-shelf (20) to be moved from a storage position (stowed position) to a 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the hinged connection taught by Hombroek for the hinged connection disclosed by Pollett for the predictable result of connecting two components rotatably, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
In the arrangement of Hombroek, the rotation brackets are integrally made with the component 40. Hombroek does not teach that the rotation brackets are attached to the component 40. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, in the arrangement of Pollett modified with the hinged arrangement of Hombroek, to make the rotation brackets as a separate elements attached to the upper panel of the washing machine, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be ease of replacement.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2008/210276 A1), hereinafter Porter in view of Ahrens (US 2004/0020021 A1), hereinafter Ahrens.
Regarding claim 11, Porter discloses a ware-washer (1, Fig. 1) comprising a cabinet assembly (2) having a top surface (upper surface of edges of side walls adjacent the bottom surface of the basin) and opposing side surfaces (side walls of the cabinet, e.g. Fig. 3); an over-shelf (basin 104) including opposing side supports (leafs of hinges are at opposite sides of the rear side of the over-shelf), and that the over-shelf (104) is rotatable from a storage position (Fig. 2) to a maintenance position (e.g. for maintenance of the chambers 101 and 102, Fig. 3). Porter discloses that the rotation means comprises a pair of hinge assemblies (Fig. 8) attached to the rear surface of the cabinet assembly and the over-shelf (via leafs). Such hinge assemblies are well known in the art and they comprise brackets (leafs), structures (knuckles) having rotation holes; and a pair of spindles (pins) held within the aligned side support rotation holes and the bracket rotation holes of the corresponding structures, i.e. knuckles. Porter does not disclose that the rotation brackets are attached to the side surfaces of the cabinet and that the bracket rotation holes are positioned above the top surface of the cabinet assembly. 
Ahrens teaches a ware-washer (10, Fig. 1) comprising a cabinet assembly (housing 14), an over-shelf (cover plate 18) pivotally connected to the cabinet assembly by a rotation assembly comprising rotation brackets arranged at the sides of the cabinet assembly (e.g. Figs. 1, 3-4). The arrangements taught in Figs. 1, 3-4 appear to comprise rotation holes aligned with the rotation holes of the over-shelf to allow for 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the rotation assemblies arranged at the sides of the cabinet assembly taught by Ahrens for the hinges arranged at the rear side of the cabinet assembly disclosed by Porter for the predictable result of connecting two components rotatably, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the placement of the rotation brackets such that the bracket rotation holes are positioned above the top surface of the cabinet assembly, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. 

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Porter (US 2008/0314417 A1) teaches a washer (100, Fig. 1) comprising a cabinet (52), an over-shelf (1), a translation mechanism (19-21 and pins, Fig. 7) that 
Biaul (US 5,143,102) teaches a washer (20, Fig. 1) comprising a cabinet (22), an over-shelf (36), a translation mechanism (hinge 38, strut 81) coupled to the side supports (peripheral walls of 36) that allows the over-shelf to be moved from a storage position (closed, Fig. 1) to a maintenance position (open, Fig. 2).
Albertson (US 4,390,049) teaches a washer (20, Fig. 1) comprising a cabinet (33), an over-shelf (38), a translation mechanism (39) coupled to the side supports (peripheral walls of 38) that allows the over-shelf to be moved from a storage position (closed) to a maintenance position (open, Fig. 1, col. 3 lines 37-44).
Niemela (US 5,640,981) teaches a washer (50, Fig. 1) comprising a cabinet (5-7, Fig. 1), an over-shelf (cover 54) including opposing side supports (114) and a translation mechanism (hinges 116, Fig. 6) that allows the over-shelf to be moved from a storage position (Fig. 1) to a maintenance position (Fig. 7).
Epperson (US 6,044,852) teaches a washer (10, Fig. 1) comprising a cabinet (20), an over-shelf (22), a translation mechanism (hinges 21, struts 23, Fig. 6) coupled to the side supports (peripheral walls of 22) that allows the over-shelf to be moved from a storage position (Fig. 2) to a maintenance position (Fig. 1).
Goddard (US 5,482,064) teaches a washer (2, Fig. 1) comprising a cabinet (4), an over-shelf (6), a translation mechanism (37-39) coupled to the side supports 
Hiss (US 5,232,299) teaches a washer (100, Fig. 1) comprising a cabinet (106), an over-shelf (108), a translation mechanism (hinges, and lid supports 109, col. 6 line 1) coupled to the side supports (peripheral walls of 108) that allows the over-shelf to be moved from a storage position (closed, Fig. 2) to a maintenance position (open, Fig. 1).
Diebold (DE 102011006213 A1) teaches a washer (1) comprising a cabinet (5), an over-shelf (9) including opposing side supports (side walls having rails or roller mounts, para 11), and a translation mechanism (rails and rollers, para 11) that allows the over-shelf (9) to be moved from a storage position (retracted) to a maintenance position (extended).
Bukulmez (WO 03035961 A1) teaches a washer (1) comprising a cabinet (10), an over-shelf (2, Figs. 8, 11, 12), opposing side supports (7), and a translation mechanism (7, 8) that allows the over-shelf to be moved from a storage position (retracted) to a maintenance position (extended).
Vecchi (US 2006/0156763 A1) teaches a washer (20) comprising a cabinet (2), an over-shelf (21, Figs. 2A-E) having opposing side supports (mounting means for hinges 22), and a translation mechanism (hinges 22, 23) that allows the over-shelf to be moved from a storage position (Fig. 2A) to a maintenance position (Fig. 2B).
Helot (US 2010/0064543 A1) teaches a washer (1) comprising a cabinet (Fig. 8), an over-shelf (9) having opposing side supports (mounting means for 26), and a translation mechanism (26, e.g. Figs. 10-11, para 
Ryohke (US 2005/0072194 A1) teaches a washer (1A, Fig. 1) comprising a cabinet (2A), an over-shelf (181, Fig. 2) including opposing side supports (182, Fig. 14, para 99), and a translation mechanism (182, 18 hinged to 11, Fig. 1, para 99) that allows the over-shelf to be moved from a storage position (stowed position, Fig. 4) to a maintenance position (deployed position, Fig. 1).
Kim (US 2015/0252508 A1) teaches a washer (1, Fig. 1) comprising a cabinet (10), an over-shelf (120, Fig. 2) including opposing side supports (140), and a translation mechanism (e.g. Fig. 5B) that allows the over-shelf to be moved from a storage position (Fig. 8C) to a maintenance position (maintenance of laundry wares, Fig. 8B). The hinge arrangement in Figs. 5B and 5C comprises side supports (140) having side support holes (142), rotation brackets (116) having bracket rotation holes (pivot holes, para 161), and spindles (145) held within the aligned bracket rotation holes and side support rotation holes (Fig. 5C). 
Jang (US 2018/0363192 A1) teaches a washer (700, Fig. 22) comprising a cabinet (10), an over-shelf (790), a translation mechanism (hinges) that allows the over-shelf to be moved from a storage position (Fig. 22) to a maintenance position (Fig. 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711